Citation Nr: 0936985	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-13 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
osteoarthritis of the right knee and arthritis of the left 
knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a July 2008 decision, the Board granted entitlement to 
service connection for arthritis of the left knee as 
secondary to service-connected osteoarthritis of the right 
knee.  Thereafter, in a July 2008 rating decision, the RO 
assigned a 10 percent rating, effective August 29, 2003, for 
arthritis of the left knee.  As the Veteran has received a 
full grant of benefits sought with regard to arthritis of the 
left knee, such issue is no longer a part of the current 
appeal.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for a lumbar spine disability, to include 
as secondary to service-connected osteoarthritis of the right 
knee and arthritis of the left knee.

The Veteran contends that his current lumbar spine disability 
has had a gradual onset and is the result of altering his 
gait over a long period of time due to his service-connected 
right and left knee disabilities.  He acknowledges that he 
had no lumbar spine problems prior to or during his military 
service.  The Board notes that the Veteran was born in 
January 1934, so at the time of his separation from service 
in January 1958, he was only 24 years old.  The Veteran has 
stated that his lumbar spine problems did not begin until he 
reached his mid-40s in age.  He has further acknowledged that 
he did not suffer any specific injury to his back at any 
time.

In a December 2006 statement, a private neurologist (Dr. F.) 
stated that the Veteran's bilateral knee condition has 
altered his stance and the curvature of his spine, causing 
him to walk with a limp to favor the left knee.  In March 
2007, the Veteran's private chiropractor (Dr. R.) stated, 
without any supporting rationale, that the Veteran's lower 
back sprain, strain, and myositis are due to the degenerative 
disease of his right knee.  In June 2007, a VA doctor 
specializing in occupational medicine reviewed the claims 
file and, without examining the Veteran, determined that 
there was no evidence in the medical literature nor from a 
general consensus among medical experts to establish a 
relationship between right knee arthritis and a back sprain 
or strain, and therefore he stated that it would be 
speculative to relate these two conditions in the Veteran's 
case.

At his August 2009 hearing, the Veteran reported that he 
sought treatment from a private chiropractor (Dr. G.) as soon 
as his back began to bother him in his mid-40s and for 
fifteen years thereafter.  At present, the Veteran reported 
that he now sees Dr. R. for treatment.  He testified that he 
has never been treated at a VA medical facility for his 
lumbar spine disability.  On remand, the Veteran should be 
asked to provide the names, addresses, and approximate dates 
of treatment of all health care providers who have treated 
him for his lumbar spine at any time, including all available 
treatment records from Dr. G., Dr. R., and Dr. F.

The Board notes that since the date of the June 2007 opinion 
by the VA physician, the Veteran has established service 
connection for the left knee as well as the right knee.  
Thus, the medical evidence of record does not adequately 
address whether the Veteran's lumbar spine condition was 
caused or permanently aggravated by his service-connected 
osteoarthritis of both knees.  Therefore, the Board finds 
that a VA examination with medical opinion is necessary in 
order to fully and fairly evaluate the Veteran's claim for 
entitlement to service connection for a lumbar spine 
disability, to include on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his lumbar spine at 
any time.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.

2.  Schedule the Veteran for a VA spine 
examination by an orthopedic specialist to 
determine whether the Veteran's lumbar 
spine disability was caused or aggravated 
(permanently worsened beyond normal 
progress of the disorder) by his service-
connected right and/or left knee 
disabilities.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary 
(including X-rays) should be conducted, 
and the results should be reported in 
detail.  A rationale for all opinions 
expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should clearly identify all of the 
Veteran's current lumbar spine 
disabilities, and opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that each such 
disability is caused by or permanently 
worsened beyond normal progress by the 
Veteran's service-connected right and/or 
left knee disabilities.  If aggravation by 
a service-connected disability is 
determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

